   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 1 of 10 PageID #:502




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JOHN MATHYS,                                   )
                                               )
                          Plaintiff,           )
                                               )
            v.                                 )          20 C 3927
                                               )
THE HARTFORD GOLD GROUP, LLC                   )
d/b/a AMERICAN HARTFORD GOLD                   )
GROUP and DAVID WOLAN,                         )
                                               )
                          Defendants.          )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendants Hartford Gold Group, LLC (“HGG”) and David

Wolan’s (“Wolan”) (collectively, “Defendants”) motion to compel arbitration. For the

following reasons, the Court grants Defendants’ motion.

                                  BACKGROUND

      The following facts are taken from the record and are undisputed unless

otherwise noted.

      Plaintiff Mathys is an eighty-three-year-old resident of Chicago, Illinois. Mathys

is currently retired and was a professor at a private university in Chicago. HGG is a

California limited liability company with a principal place of business in Los Angeles,

California. HGG sells precious metals, primarily gold and silver. Defendant Wolan is

a resident and citizen of California. He is a Senior Director of HGG.
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 2 of 10 PageID #:503




      On December 11, 2018 Mathys invested $35,000 with HGG to purchase gold

and silver assets. The assets were held with International Depository Services of

Delaware (“IDS”). Prior to investing in gold and silver assets, Mathys kept his savings

in three accounts—a traditional individual retirement account (“IRA”), a Roth IRA, and

a non-retirement account.

      Mathys alleges that HGG “commenced an aggressive marketing campaign” to

solicit additional funds from him in 2019. This included both emails and phone calls.

Mathys alleges that several of communications “sounded the alarm” of a possible

collapse of the economy and that the government might seize bank assets. Mathys

alleges that HGG encouraged him to make investments in gold and silver in order to

protect his assets. Additionally, Mathys alleges that Wolan called him and encouraged

him to liquidate his IRA and Roth IRA and invest those assets with HGG.

      Mathys ended up making three additional investments with HGG in October

2019. Mathys’s first investment was for $211,739.00, the second was for $71,406.63,

and the third was for $286,186.20. Mathys alleges that the values of the coins he

purchased from HGG were false. He says that the actual values of the coins were less

than half what HGG said they were worth.

      Mathys signed identical Shipping and Transactions Agreements (“STAs”) on

December 12, 2018, and October 29, 2019. The STAs contain an arbitration provision

which states:



                                           2
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 3 of 10 PageID #:504




      Any dispute, claim, or controversy arising out of this Agreement or
      otherwise between HGG and the Customer, including but not limited to
      the breach, termination, enforcement, interpretation, or validity of this
      Agreement and the scope and applicability of the agreement to arbitrate
      contained in this paragraph, shall be determined by arbitration before the
      Judicial Arbitration and Mediation Service (‘JAMS’) office closest to
      Customer’s principal place of residence before one arbitrator who shall be
      a retired judicial officer. Any claim asserted by the Customer will not be
      joined, for any purpose, with the claim or claims of any other person or
      entity. The arbitration shall be administered by JAMS pursuant to the
      rules promulgated by JAMS. The laws of the state of the residence of the
      Customer shall govern the substantive rights of the parties. The arbitration
      shall be final and binding, and judgment on the award may be entered in
      any court having jurisdiction. Customer understands that by agreeing to
      arbitration, the Customer is waiving all rights to seek remedies in court,
      unless otherwise mandated by federal or state laws. This clause will not
      prohibit the parties from seeking the provisional remedies in any court of
      competent jurisdiction. ANY CLAIM OR LEGAL PROCEEDING
      HEREUNDER SHALL BE FILED WITHIN ONE YEAR OF ITS
      ACCRUAL. BY AGREEING TO ARBITRATE ANY CLAIM OR
      DISPUTE PURSUANT TO THIS PARAGRAPH 12, THE PARTIES
      WAIVE ANY RIGHTS THEY MAY OTHERWISE HAVE TO A
      COURT OR JURY TRIAL. This paragraph shall survive termination
      of this Agreement.

1:20-cv-3927, Dkt. # 11, Ex. N (emphasis in original).

      Based on these facts, Mathys filed a ten count First Amended Complaint on

August 3, 2020. Mathys alleges breach of contract, fraud, misrepresentation, violations

of the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1

et seq., and seeks declaratory judgment that the arbitration provisions are inapplicable

and unconscionable. Defendants moved to compel arbitration on August 10, 2020.




                                           3
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 4 of 10 PageID #:505




                                 LEGAL STANDARD

       The Federal Arbitration Act (“FAA”) governs the enforceability of arbitration

clauses in state and federal courts. Jain v. de Méré, 51 F.3d 686, 688 (7th Cir. 1995).

Under the FAA, an arbitration agreement in “a contract evidencing a transaction

involving commerce . . . shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

The Court must grant a motion to compel arbitration under the FAA where the parties

have a written arbitration agreement and the asserted claims are within its scope. 9

U.S.C. §§ 3-4; Sharif v. Wellness Int'l Network, Ltd., 376 F.3d 720, 726 (7th Cir. 2004).

In deciding a motion to compel arbitration, the Court’s duty is to determine whether the

parties’ dispute belongs in arbitration, not to rule on the potential merits of the

underlying claim. AT&T Techs., Inc. v. Communs. Workers of Am., 475 U.S. 643, 649

(1986).

       If a court “determines that the making of the arbitration agreement is seriously

disputed, ‘the court shall proceed summarily to the trial thereof.’” Tinder v. Pinkerton

Security, 305 F.3d 728, 735 (7th Cir. 2002) (quoting 9 U.S.C. § 4). “The party opposing

arbitration must identify a triable issue of fact concerning the existence of the agreement

in order to obtain a trial on the merits of the contract.” Id. Although the “the FAA does

not expressly identify the evidentiary standard a party seeking to avoid compelled

arbitration must meet,” the Seventh Circuit has “analogized the standard to that required

of a party opposing summary judgment under Rule 56(e).” Id.

                                            4
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 5 of 10 PageID #:506




                                    DISCUSSION

        Defendants argue that Mathys’s claims should be submitted to arbitration due to

the mandatory arbitration agreements in the STAs, which include delegation clauses

requiring the arbitrator to determine the scope and applicability of the arbitration

agreements. Mathys first argues that Wolan cannot invoke the arbitration agreements

because he is not a party to the STAs. Second, Mathys argues that the delegation clauses

are procedurally and substantively unconscionable. Third, Mathys argues that the

issues here fall outside the scope of the arbitration agreement. We address each of

Mathys’s arguments in turn.

   I.      Wolan’s Ability to Invoke Arbitration Agreements

        Mathys first argues that Wolan cannot invoke the arbitration clauses because he

was not a party to the STAs. We disagree.

        “[T]here are five doctrines through which a non-signatory can be bound by

arbitration agreements entered into by others: (1) assumption; (2) agency; (3) estoppel;

(4) veil piercing; and (5) incorporation by reference.” Zurich Am. Ins. Co. v. Watts

Indus., Inc., 417 F.3d 682, 687 (7th Cir. 2005). Mathys’s argument focuses on the

second doctrine—agency. “Under traditional agency theory, because a principal is

bound under the terms of a valid arbitration clause, its agents, employees, and

representatives are also covered under the terms of such agreements.” Denari v. Rist,

2011 WL 332543, *9 (N.D. Ill. 2011) (quoting Pritzker v. Merrill Lynch, Pierce, Fenner

& Smith, Inc., 7 F.3d 1110, 1121 (3rd Cir.1993)) (cleaned up).

                                           5
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 6 of 10 PageID #:507




       The Seventh Circuit has held that a customer must arbitrate claims against both

a company and its employees, even if the employees are not express parties to the

arbitration agreement. Dunmire v. Schneider, 481 F.3d 465, 467 (7th Cir. 2007). In

Dumnire, the plaintiff argued that the arbitration agreement did not mention the

employees of the company, Morgan Stanley, and therefore he did not have to arbitrate

his claims against the employees. Id. The Seventh Circuit disagreed, saying that

“courts regularly treat employees as third-party beneficiaries of arbitration clauses . . .”

Id. (collecting cases). Additionally, the Seventh Circuit noted that “[i]t would make

little sense for a customer to arbitrate Morgan Stanley's liability while simultaneously

litigating with the employees” because the employees “dealt with [the plaintiff] on

behalf of a disclosed principal.” Id. Therefore, the Seventh Circuit concluded that the

arbitration clause applied to the Morgan Stanley employees and that the customer must

arbitrate his claims against both the company and its employees. Id.

       Here, it is undisputed that Wolan was an employee of HGG at the time the STAs

were signed. Wolan communicated with Mathys using official HGG letterheads with

the intent to sell HGG’s products to Mathys. Mathys’s claims are that HGG, through

Wolan, mislead him into purchasing precious metals.             Thus, HGG’s liability is

dependent on Wolan’s actions and it would make little sense for Mathys to arbitrate

with HGG while simultaneously litigating with Wolan. Accordingly, Wolan may

invoke the arbitration agreement.



                                             6
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 7 of 10 PageID #:508




   II.      Unconscionability

         Mathys argues that the arbitration agreements and delegation clauses are both

procedurally and substantively unconscionable. We address each in turn.

            a. Procedural Unconscionability

         Mathys argues that the arbitration agreements are procedurally unconscionable

because they were written in small font, he did not discuss the documents with a lawyer,

and he lacked capacity to assent to the arbitration clauses. We disagree.

         “Procedural unconscionability consists of some impropriety during the process

of forming the contract depriving a party of meaningful choice.” Phoenix Ins. Co. v.

Rosen, 242 Ill. 2d 48, 60 (2011) (cleaned up). This can occur when “a term is so difficult

to find, read, or understand that the plaintiff cannot fairly be said to have been aware he

was agreeing to it.” Bess v. DirecTV, Inc., 381 Ill. App. 3d 229, 237 (1st Dist. 2008).

Factors to be considered “include whether each party had the opportunity to understand

the terms of the contract, whether important terms were ‘hidden in a maze of fine print,’

and all of the circumstances surrounding the formation of the contract.” Phoenix Ins.

Co., 242 Ill. 2d at 60.

         Mathys first argues that the arbitration agreements were in small, single spaced

font. However, the arbitration agreements are the same size and font as the rest of the

provisions of the STAs. In fact, parts of the arbitration agreements were bolded and in

all capitals in order to call attention to it. Mathys also initialed the bottom of the page

just below the arbitration agreement indicating that he had read and agreed to the terms

                                             7
   Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 8 of 10 PageID #:509




on that page. Thus, the arbitration clauses were not so inconspicuous as to make the

arbitration clauses procedurally unconscionable. See Bess, 381 Ill. App 3d at 240 (no

procedural unconscionability where portions of the arbitration clause were bolded).

      Next, Mathys argues that the arbitration agreements are unconscionable because

he did not consult with an attorney before signing the STAs. However, Mathys had

opportunity to consult with counsel and he chose not to. HGG recommended that he

consult with counsel and gave him opportunity to do so. This was even in bold type at

the very beginning of STAs. Despite this, Mathys chose not to consult with his attorney.

Therefore, Mathys failing to consult with his attorney under these circumstances does

not make the arbitration clauses procedurally unconscionable.

      Lastly, Mathys argues that the arbitration agreements are unconscionable

because he lacked capacity to enter into the agreements. Mathys argues that he lacked

capacity to enter into only to the arbitration agreements and not to the STAs as a whole.

In fact, his breach of contract claim relies on the existence of a valid and enforceable

contract. However, “a mental capacity challenge can logically be directed only at the

entire contract.” Spahr v. Secco, 330 F.3d 1266, 1273 (10th Cir. 2003). The arbitrator

must decide this issue as the arbitration agreements expressly state that the arbitrator

must determine the validity of the contracts and arbitration agreements. Accordingly,

Mathys’s procedural unconscionability arguments fail.




                                           8
    Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 9 of 10 PageID #:510




           b. Substantive Unconscionability

       Mathys argues that the delegation clauses are substantively unconscionable

because he cannot afford to pay the costs of arbitration. 1 We disagree.

       “Substantive unconscionability refers to those terms which are inordinately one-

sided in one party's favor.” Crown Mortg. Co. v. Young, 2013 IL App (1st) 122363, ¶

7. “Indicative of substantive unconscionability are contract terms so one-sided as to

oppress or unfairly surprise an innocent party, an overall imbalance in the obligations

and rights imposed by the bargain, and significant cost-price disparity.” Sanchez v.

CleanNet USA, Inc., 78 F. Supp. 3d 747, 755 (N.D. Ill. 2015).

       JAMS rules allow the parties to agree on an allocation of fees and expenses

different from the allocation set forth by JAMS rules. JAMS R. 31(a). HGG has offered

to attempt reach an agreement to make the arbitration process more affordable to

Mathys. The Court sees no reason to believe this offer is not made in good faith.

Additionally, there is no evidence that JAMS would go far as to rule that the dispute is

within the scope of the arbitration agreements solely to receive fee payments, as Mathys

asserts. Accordingly, Mathys’s substantive unconscionability argument fails. See Bess,

381 Ill. App. 3d at 244 (finding that arbitration was not cost-prohibitive and therefore




1 Mathys moves to strike HGG’s argument involving the price of the home in which he lives. HGG argued
that the value of Mathys’s home proves that he can afford arbitration. In support of that argument, HGG
provided a screenshot of a Zillow.com listing for the address where Mathys lives. We grant Mathys’s
motion as the information may be misleading and the evidence shows that Mathys does not even own the
home.
                                                  9
  Case: 1:20-cv-03927 Document #: 27 Filed: 12/07/20 Page 10 of 10 PageID #:511




the arbitration clause was not substantively unconscionable); see also Davis v. Fenton,

26 F. Supp. 3d 727, 739 (N.D. Ill. 2014) (similar).

      The STAs clearly and unmistakably require that the arbitrator determine the

validity of the contracts and the scope and applicability of the arbitration agreements.

See AT&T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 649 (1986) (“Unless

the parties clearly and unmistakably provide otherwise, the question of whether the

parties agreed to arbitrate is to be decided by the court, not the arbitrator.”); First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995) (arbitrator must decide

the issue of arbitrability if the parties clearly and unmistakably agreed to do so);

Employers Ins. Co. of Wausau v. Century Indem. Co., 443 F.3d 573, 576 (7th Cir. 2006)

(similar). Accordingly, HGG’s motion to compel arbitration is granted.


                                   CONCLUSION

      For the reasons mentioned above, the Court grants Defendants’ motion to compel

arbitration (Dkt. # 13). Mathys is ordered to proceed with his claims in arbitration.

Additionally, Mathys’s motion to strike is granted (Dkt. # 19). Any remaining pending

motions are denied as moot. Civil case terminated. It is so ordered.


Dated: 12/07/2020
                                               ________________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                          10
